Iceland's application for membership of the European Union (debate)
The next item is the statements by the Council and the Commission on Iceland's application for membership of the EU.
Madam President, ladies and gentlemen, it gives me great pleasure to have the opportunity today to address a few words to the plenary sitting of the European Parliament on behalf of the Presidency of the European Union and to present to you our plans for the accession negotiations with Iceland, a country with which we have all become more familiar in recent months because of the volcano Eyjafjallajökull. My apologies to the interpreters for forcing them to pronounce this tongue twister.
First of all, I should like to emphasise, as you have also pointed out in your most recent resolution on the enlargement strategy, that enlargement has been a success story for the EU and for Europe as a whole and that it has brought benefits to both long-standing and new Member States. The enlargement process will continue to contribute to peace, democracy and stability on the European continent. It gives the EU greater weight in the world and also yields concrete benefits for our citizens, amongst other things, in the form of greater prosperity, better prospects for economic growth and new opportunities for cooperation, for instance, as regards transport, energy and many other areas.
Building on the progress made by previous Presidencies and in line with the renewed consensus on enlargement, which is contained in the conclusions of the European Council of December 2006, and with the programme of the Council Presidency trio, the Belgian Presidency will continue with these activities. Perhaps I should point out that steering enlargement in the right direction is one of the five priority axes of the Belgian Presidency.
The European Council of 17 June welcomed the Commission Opinion on Iceland's application for membership of the European Union and the recommendation that accession negotiations with Iceland be opened. In the light of the renewed consensus on enlargement, the European Council has established that Iceland is compliant with the political criteria set in 1993 by the Copenhagen European Council and has decided that accession negotiations are to be opened.
The European Council has also requested that the Council set out a general negotiating framework and has also issued a reminder of the objective of the negotiations, namely that Iceland adopt the acquis in its entirety and ensure full implementation and enforcement thereof. This means that Iceland must comply with its existing obligations, such as those under the European Economic Area Agreement, which the supervisory authority of the European Free Trade Association has pointed out. In addition, Iceland needs to take action on the other weak areas to which the Commission referred in its Opinion, including financial services.
(FR) The European Council has also welcomed Iceland's intention to focus on these issues and is convinced that it will actively continue with its efforts to settle any outstanding issues.
Finally, the European Council has confirmed that, as in the case of all the other accession candidates, negotiations will be based on Iceland's own particular merits, and that the rate of progress will depend on the progress that the country makes towards satisfying the criteria laid down during the negotiations.
How are we going to proceed on this matter? We will apply the same procedure as the one we followed during previous accession processes, in line with the renewed consensus on enlargement.
The Council will first adopt a negotiating framework for Iceland, which will set out the general principles governing the negotiations and the conditions that it will have to satisfy. This negotiating framework will also take account of Iceland's particular merits and its specific situation and characteristics. The fact that this country has recently benefited from the Instrument for Pre-Accession Assistance will clearly help prepare it for accession.
Meanwhile, the Commission has already sent the Council the draft negotiating framework, and I hope that the General Affairs Council, which I will be chairing on 26 July, will be able to adopt it so as to pave the way for the first intergovernmental accession conference to be held with Iceland even before the end of this month.
If confirmed, this timetable would enable us to start accession negotiations before the summer recess. Iceland will then be subjected to screening by the Commission, which is intended to determine how prepared candidate countries are to commence negotiations in a number of specific areas of the acquis. These areas are subdivided, as you know, into chapters. In the autumn, the Commission will present its first regular report on Iceland's progress towards accession. Based on the results of the screening conducted by the Commission and on a proposal which the Commission will submit to it, the Council will decide on the criteria to be applied for the purposes of opening and closing each chapter.
Some people are asking how long these accession negotiations with Iceland will last. Let us first emphasise the fact that, as a Member of the European Economic Area and of the Schengen Area, Iceland already has very close links with the EU and already complies with a large proportion of the acquis. However, it would be wrong for the Council to lay down a timetable for the negotiations or to anticipate what they will cover.
Indeed, in other fields, such as fishing for example - including whale hunting, an issue on which Europe has a clear position and which falls under the acquis, with which Iceland will also have to comply - and agriculture and rural development, negotiations will probably be a little more difficult. Enlargement is decided by merit rather than by an artificial timetable.
However, I should like to emphasise that the Belgian Presidency is firmly committed to moving this process forward.
(NL) Madam President, ladies and gentlemen, as you know, the enlargement process has so far been a success story, both for the European Union and for Europe as a continent. Therefore, the Belgian Presidency looks forward to cooperating with you on this in a positive and constructive manner in the course of the coming six months, not only on the matter of Iceland's accession but also with regard to the other candidate Member States.
I should like to underline what my Prime Minister has just clearly stated in his presentation. The Belgian Presidency is particularly aware that the European Parliament has also played a crucial role, not least since the Treaty of Lisbon, in matters such as support for the enlargement process by ensuring, among other things, that the citizens of the European Union, too, continue to support this process.
I should also like to express my appreciation for the efforts made by the European Parliament and for your constructive contributions to the EU enlargement policy, for example, in the present resolution, when it comes to convincing public opinion and continuing to drum up sufficient support for the enlargement policy amongst all European citizens. Thank you for your attention.
Member of the Commission. - Madam President, it is my pleasure to be here with you today for an exchange of views on Iceland and the next steps in the accession process.
The unanimous decision of the Heads of State and Government to open accession negotiations, taken at the June European Council, is an important step forward in the country's bid to join the European Union. It clearly confirms that Iceland has a place in the European Union and the common will of Member States to welcome it as soon as all conditions are met. The Commission warmly welcomes this decision, which follows the recommendations of our opinion of February.
Let me seize this opportunity to thank the House for its support in this process and congratulate the rapporteur, the honourable Member Preda, for his timely and high
quality report. The European Parliament resolution under discussion today is a very helpful contribution to the process. It delivers the right messages to Iceland at the right moment.
I can assure the House of the Commission's full support for this resolution.
With the political backing of Member States, the Commission is now actively preparing the next stages of the accession process. As a first step, the Commission prepared a draft negotiating framework, rightly admitted by my predecessor, which is currently under discussion in the Council. The Belgian Presidency foresees adoption by the General Affairs Council on 26 July, with a view to convening the first intergovernmental conference with Iceland on 27 July. We count on the Member States' support in this endeavour.
The negotiating framework lays down the general guidelines for the conduct of accession negotiations and points out reforms Iceland must undertake in order to join the European Union. As with all candidates, negotiations will be based on the country's own merits and their pace will depend on Iceland's progress in meeting the requirements set out in the negotiating framework. This includes the fulfilment of Iceland's obligations under the European Economic Area. The Commission will provide Iceland with all necessary technical support to facilitate the process of negotiations.
Furthermore, we are actively preparing for the assessment of Iceland's compliance with the acquis, on a chapter by chapter basis, through the so-called screening exercise. That screening is expected to start in autumn 2010 and should last until mid-2011. In line with the renewed consensus on enlargement, screening of chapters with special sensitivity in the Icelandic context - meaning financial services, fisheries, agriculture and the environment - should start very early in the process.
Throughout the whole process, the Commission aims to support Iceland's efforts to meet the accession criteria through financial assistance under the Instrument for Pre-Accession Assistance (IPA). We therefore welcome the entry into force next week of the amended IPA Regulation, which allows Iceland to benefit from EU assistance.
I would like to thank Parliament for its constant support in the process of adopting this important regulation. As a sign of it now belonging fully to the enlargement family, Iceland will, for the first time, be included in our annual enlargement package this year, with the first progress report to be published mid-November, whereby progress over the last year will be monitored.
As you can see, all preparations are well on track to allow for an early start to the negotiations. Iceland's membership of the EEA, its association with the Schengen Agreement, and the country's high democratic standards will be valuable assets in this process. However, we cannot turn a blind eye to the fact that the road to accession will also hold a number of challenges.
We are well aware that issues such as whaling and fisheries - to quote the most obvious - are sensitive issues for both Iceland and the Member States. I heard your call for a constructive attitude when negotiating the fisheries chapters, and can assure you that the Commission will conduct talks in the best spirit.
As regards the Icesave issues, I understand the concerns raised due to the slowdown in bilateral talks following the negative outcome of the referendum in Iceland in March. As referred to in your resolution, we hope that clarification of the legal situation provided by a letter of formal notice from the EFTA Surveillance Authority will facilitate the process of swiftly finding a satisfactory agreement between Iceland, the United Kingdom and the Netherlands.
Recent exchanges at ministerial level give reason for hope. Let me stress that I greatly appreciate the efforts and commitment of all parties involved to trying to find an agreement on this issue. The Commission will closely follow the developments in the framework of the accession process.
Not least, I share your concerns on the challenges stemming from the absence of national consensus and the related low level of public support in Iceland for membership. I have duly noted the call made on the Commission to provide support to the Icelandic authorities in its communication strategy on European Union membership.
Communication will be a clear priority for IPA support to Iceland. We are working on the setting up of an information centre in the country, and on the development of factual and objective communication material. Our delegation in Reykjavik, which will be fully operational by autumn, will be instrumental in addressing the citizens of Iceland. It will work in very close cooperation with the Icelandic Government, which bears the first responsibility in this regard.
To conclude, let me reiterate the Commission's full support for Iceland's aspiration to join the European Union. I am confident that Iceland will continue to undertake all necessary efforts to ensure a positive outcome of the accession negotiations.
As I have emphasised on previous occasions, I will make sure that Parliament is kept fully informed throughout the negotiating process.
I would like to begin by welcoming the presence of the Commission and Council in the Chamber, as well as the fruitful cooperation we have had so far with these two institutions and also with fellow Members in the other political groups. The report which I have compiled deals with Iceland's application to join the EU from the perspective of four basic factors.
Factor one: political criteria. Iceland excels in this respect, with a strong tradition of democracy. On the other hand, in spite of recent encouraging signs, there are still doubts hanging over the independence of the judicial system. Furthermore, the Icelandic authorities need to end the distinction among European citizens when it comes to the right to vote and participating in local elections.
Factor two: economic criteria. As a member of the European Economic Area, Iceland already fulfils a large proportion of a Member State's obligations. I welcome the resumption of bilateral negotiations on the 'Icesave' legislation, as well as the recent signs of economic consolidation. I obviously support Iceland's desire to join the euro area after it becomes an EU Member State and fulfils the necessary conditions.
Factor three: regional cooperation. On this point, Iceland and its accession offer the European Union a unique opportunity to strengthen and consolidate its presence in the Arctic region.
Last, but not least is public opinion. The role of public opinion is vital to ensuring that the accession process culminates in success. With this in mind, I believe that encouragement must be given to the Icelandic authorities' initiative to launch a public debate and consult with all the stakeholders in this project. This is all the more important as a recent survey highlighted that Icelanders would like to receive more information about the EU and its policies.
Madam President, members of the Council and of the Commission, ladies and gentlemen, clearly, the start of accession negotiations with Iceland represents another step forward in the European integration process. We are talking about a country which has signed European partnership agreements for years, which has been a signatory to the Schengen Agreement since 1996, and which is one of the founding members of the World Trade Organisation.
So far, Iceland has demonstrated that it meets many of the accession criteria, though there are some aspects that still need to be improved. I refer to the judicial system, mentioned by Mr Preda: it is important for Iceland to adopt clear mechanisms in order to ensure the independence of the judiciary and to resolve the problem of appointments of judges, prosecutors and supreme judicial authorities.
The Icelandic Government must work harder: it is the Icelandic people who must be convinced about wanting to participate in the European challenge. There are, of course, some issues that still need to be defined, and one of those is whaling. The conference in Agadir on 25 June confirmed the moratorium on whaling, and Iceland must act in accordance with this decision and stop whaling even for scientific purposes, since it is often a cover for commercial whaling.
Lastly, there is one point on which I think greater conviction is needed by Parliament and that is the Icesave issue, which has highlighted the need for a solid law on conflicts of interest in that country. Madam President, the negotiation stage can begin in order to reaffirm that Europe is not a geographical area or a closed system, and that, if they so desire and if they conform, the countries neighbouring Europe can participate in the development and the construction of the European project.
Madam President, Iceland is one of the oldest democracies in Europe. The Althing, the Icelandic Parliament, is the oldest parliament on our continent. Iceland is a member of the European Economic Area, of Schengen and of Dublin, and that means that Iceland has already transposed most of the acquis communautaire. The Group of the Alliance of Liberals and Democrats for Europe therefore strongly welcomes the commencement of accession negotiations with Iceland. As a member of the European Union, Iceland will be able to make a real contribution to Europe. However, that also means, Madam President, that Iceland must comply with its obligations stemming from Icesave; that is, its obligations towards the United Kingdom and the Netherlands. You know that the agreements with both of these countries were rejected in a referendum, and that means that the Icelandic Government must now make every effort in order to forge new arrangements with the Netherlands and the United Kingdom and to comply with them. After all, the basis of European integration is the saying pacta sunt servanda; that is, agreements must be adhered to. Should the Icelandic Government do that, then that will slot into place the final piece of the jigsaw of the accession negotiations with Iceland and of its accession to the European Union. These are the conditions under which we welcome the accession negotiations.
Ladies and gentlemen, we are discussing a document here which defines the European Parliament's mandate for negotiators with Iceland, and this is also an important message to the public, including the Icelandic public, which, as we know, is not optimistically minded in relation to integration with the European Union. As this constitutes a mandate, I think that we should stress those aspects which promise to be the most serious in their discussions, such as fishing and the question of whaling. I find it unfortunate that in the Committee on Foreign Affairs, the proposals of the Group of the Greens/European Free Alliance were voted down, because they would have given a fair and candid message to the Icelanders.
Indeed, however, the points which do not relate directly to the negotiators' mandate were not voted down, and naturally I have in mind here the Icesave question. Fortunately, Mr Preda has achieved a satisfactory compromise here. To me personally, it seems unfair that some people would like to make all the Icelandic people responsible for the wrong decisions of economic actors. Furthermore, money was put into Icelandic banks by some British local governments, money which British taxpayers had given them in order to sort out public transport and education, not to spend in a casino.
In one session of the Committee on Foreign Affairs, Iceland was called a bankrupt island. It is true that Iceland was struck by a financial crisis, but can we think of many countries which were not affected? I cannot. I would remind you that in 1971, Denmark, too, was in very serious financial difficulties, but a year later, it emerged from that to become a very good European Union member. Finally, Madam President, I very much hope that, as early as this plenary session, there will be six extra seats in this chamber for Icelandic members.
on behalf of the ECR Group. - Madam President, the ECR Group supports enlargement of the Union and, in principle, of course we support the accession of Iceland - if that is what the people of Iceland themselves want.
There are several reasons why Iceland's membership would be good for the EU. First, the more the EU increases its size, hopefully the looser and more flexible the Union will become.
Second, Iceland's dependence on its fishing industry will most likely result in a favourable deal which itself may prompt long overdue reform of the common fisheries policy and pave the way for Norway's eventual accession.
Third, Iceland has already adopted large chunks of the acquis through membership of the European Economic Area and the Schengen zone, so absorption of Iceland would not exacerbate the so-called 'enlargement fatigue' that has been blamed for the public's disenchantment with the European Union.
No one expects wealthy Icelanders to leave their underpopulated country en masse to seek work elsewhere in the European Union, as might be the case, for example, if Turkey were to join in the future.
Of course, the decision rests with the people of Iceland in a referendum. In the last referendum held in Iceland, voters decided against refunding British savers billions of pounds following the collapse of the Icesave bank.
I remain confident that Iceland will recognise and honour its EEA legal obligations in this regard to other most affected Member States such as my own country - the United Kingdom - and the Netherlands.
Madam President, in the debate on Iceland's membership of the EU, I have not actually seen any self-critical analysis. In my view, the debate should not only be about those areas in which Iceland has to adapt itself to the EU. We must not turn ourselves into a propaganda machine for the fact that Iceland's membership has been, is and always will be clearly advantageous for Iceland.
We must be in a position to assess the advantages and disadvantages in an objective manner. The people of Iceland are not stupid. They understand very well that if Iceland had been a member, the current fisheries policy in the EU would have spelled disaster for the fisheries industry, which is the country's main industry. The people of Iceland also know that the EU's repeated calls for the liberalisation of the banking system did not help to prevent, but rather to create, the basis for the bank crisis that they experienced in Iceland. Finally, the Icelandic people can see very well that, if they currently had the euro in Iceland, it would be much more difficult for them to get themselves out of the crisis, which, fortunately, Iceland is well on the way to doing on the basis of their own floating currency.
The most recent opinion poll in Iceland indicates a steadily growing opposition to EU membership. If there was a referendum today, 70% of Icelandic people would vote 'no' and only 30% would vote 'yes'. If we believe that this result can be changed by a propaganda campaign about the blessings of the EU, we are badly mistaken! Iceland's application should not only be a reason to place demands on Iceland; it should also be a reason to take a self-critical look at the EU's own policy.
Madam President, I speak as a Finn and someone from the Nordic countries. Iceland is an independent sovereign state and you yourselves will make the decision. My recommendation to you is this: do not do this to yourselves. You are a lot more valuable as part of Europe, but outside the European Union. Norway, Switzerland and Iceland enjoy an intelligent, prosperous existence in Europe outside the European Union.
We in Finland have 15 years' experience of this, and I am not at all satisfied. The influence that a small country has here is nonexistent: the big countries dominate. You have much that is good in your country, and you certainly meet the criteria. You are a strong Nordic democracy, in which referendums do not make a mockery of democracy. When Norway said no in 1994, they did not vote again. When Sweden said no to giving up the krona, they did not vote again. Elsewhere in Europe, however, they vote again a year later if the result is not the right one. Do not do this to yourselves.
Madam President, the defining feature of the EU conspiracy, apart from endemic waste and fraud, is that it rides roughshod over the wishes of real people. The push to bully Iceland into surrendering to EU rule is an example. Gallup polls reveal that 60% of Icelanders want to retain their freedom by staying out of the EU. Only 26% are now fooled by the pro-Union propaganda of the corporate media.
This is no surprise. Icelanders have the oldest tradition of true democracy in the world. They do not want to exchange it for rule by unelected commissars. Icelanders have some of the last great fish stocks in the world. They want to preserve them from being destroyed, as EU membership has destroyed Britain's fish stocks. Icelanders are proud of their Viking origins, vibrant culture and identity. EU rule would doom Reykjavik to becoming a scale model of the Muslim ghettos of 'Londonistan', Paris, Brussels and Copenhagen! So, from the belly of the Euro beast, I urge the people of Iceland: stay free! Say 'no' to European Union!
(DE) Madam President, Mr Füle, Mr Vanackere, ladies and gentlemen, I welcome Iceland's accession to the European Union, because, as a member of the European Economic Area, it already fulfils many of the necessary conditions. It is one of the best functioning democracies I know of and I believe that the European Union will be happy to act as a safe haven for Iceland, which is the reason behind Iceland's application. However, we should also make it clear that it is in our interest for Iceland to become a member of the EU.
In addition, there is a whole series of questions which are not covered by the European Economic Area. Whaling is definitely one of the items that needs mentioning, together with a range of other issues relating to free movement of capital and agriculture, among other things, which need to be resolved.
I believe it is particularly important to ensure that the Icelandic Government enlists popular support for the accession. Negotiating in the full knowledge that the government does not have the majority of the population behind it will tie up resources in an unacceptable way. Therefore, Mr Füle, I would like you to make this clear, so that we are not negotiating to no purpose.
Madam President, there is no doubt that Iceland's home is in the European Union and it may come as a surprise to Nick Griffin that Iceland already voluntarily applies two thirds of EU laws, voluntarily is a member of the internal market and voluntarily is in the Schengen zone.
What I want to stress today is that we need to develop responses to the financial crisis. It has been a dominant feature of our European policy making process. Commissioner, as you know, today, Parliament will vote on the financial supervisory package and on capital requirements for institutions and rules for bankers' pay and remuneration. It is therefore important, in the wake of Iceland's banking collapse, that we strengthen our partnership around financial reform. I am pleased therefore that this forms a key part - and indeed an early part - of the negotiations with Iceland.
There is of course - as many colleagues have said - one major outstanding issue that needs to be resolved. The Icesave negotiations between the UK, Netherlands and Iceland need to find a fair and equitable solution to the compensation paid to savers and indeed, in my own constituency, to a cancer care charity which lost funds that had been donated to them and had to be compensated by our government. I am therefore pleased that the Commission and Council recognise the importance of this solution.
I would again stress that financial services and improved supervision must be an essential element of the negotiations in the interests of the European economy, not just of Iceland and other Member States.
Madam President, Iceland is uniquely placed to proceed quickly with negotiations and it has already adopted, as others have said, a significant part of the Community acquis due to its membership of the EEA. Over 35 different aspects of EU policy are to be concluded, including the areas of competition policy, financial services, agriculture, fisheries.
As Chair of the European Parliament Delegation for relations with Switzerland, Iceland and Norway and to the EEA Joint Parliamentary Committee, I strongly believe that, aside from the political negotiations that will now commence, it is of equal importance to further improve the political and civil society dialogue between the European Union and Iceland. By tradition, access negotiations are an open-ended process, with progress dependent on the good faith of both parties. This is why, for example, it is important that Icesave issues remain a bilateral affair.
My simple recommendation to the Icelandic people, who may be apprehensive at this stage, is to await the final outcome before taking fixed positions. There is no question of bullying Iceland, as Arlene McCarthy has said. The Icelandic people are an intelligent people and they will decide, after the negotiations are complete, where their future is.
(NL) Madam President, as a Dutch national, I obviously think it absolutely vital we come to an agreement with Iceland about the debts incurred by Icesave, but on no account should that debate be an obstacle to opening negotiations now. Therefore, I very much value the constructive position which my Dutch fellow Members in the European Parliament have adopted on this issue. Ultimately, Iceland's admission to the European Union will, in itself, act as our guarantee that it will eventually repay that money.
I shall now turn to a second aspect, that of whaling. Europe has placed whales on the list of protected species. European countries do not hunt whales. If Iceland wants to become a member of the EU - and I hope that it does - then it will have to stop whaling, and I think that it is this Parliament's job to send out that message. However, let us not get into an argument about whaling now, when the negotiations have only just begun.
(NL) Madam President, Iceland's application for accession to the EU makes sense and deserves our support. Unlike Turkey, the country is situated in Europe, and it has long-standing socio-economic, cultural and ideological similarities with Europe. That, too, distinguishes it from Turkey.
Iceland's accession is being allowed because that country is compliant with the Copenhagen criteria, but its dispute with the Netherlands and the United Kingdom over the Icesave savings is an even more important matter. That must be resolved in a timely and appropriate manner. Negotiations on the financial chapters of the accession agreement should only be closed once we have full agreement that Iceland will pay that money back and once we have clarity on this matter. For me, that should be a firm requirement. No hard cash, no accession.
Madam President, we are talking about a small Atlantic community with a parliament that has been in existence for over 1 000 years. We are talking about a place with good levels of education. We are talking about a place where people actually think before they jump. I think that is why roughly two thirds of people in the opinion polls have made their minds up: they do not want to join the European Union. It is not going to happen!
All I can say is: lucky old Iceland! Because they were not part of this club, because they did not surrender to the euro, they have had a competitive devaluation of the krona, which has been good for their economy. It has led to a tourist boom and I would have thought countries like Greece would be very jealous of them.
And they have a 200-mile exclusive economic zone for their fisheries, which they won during the Cod Wars with Britain back in the 1970s. Do not sacrifice it! Do not give it away! Do not trust your own career politicians, because, if you do, this lot will take your greatest renewable resource from you! Do not do it!
Madam President, being a human rights lawyer, I follow the accession process of Iceland from the perspective of human rights - and, I must say, with great worry.
I have just one minute to speak on the issue of human rights - mainly, of course, of those who challenge, question or protest against the accession - and would like to remind Icelandic citizens of two important things. One is that you have a fundamental human right under modern human rights law to be informed correctly, precisely and accurately about public affairs - not just the positive sides but also the negative sides of accession. Moreover, those of you who want to mobilise against accession have just the same right to freedom of speech, freedom of expression, and freedom of assembly as those who mobilise for the accession. You have just the same rights to public financial resources without discrimination, and access to public media, public television and so on. Claim your rights before it is too late.
(NL) Madam President, ladies and gentlemen, we thank Mr Preda for his fine and constructive cooperation.
Madam President, when negotiating accession, it is important that you do not give the candidate country false expectations and that you also identify very difficult issues. In the process, you also have to be objective, and we know that the criteria also have to be met. Madam President, it is, for that reason, essential that Iceland comply with all the obligations arising from the acquis. Like the European Commission, I have come to the conclusion that Iceland is not exercising sufficient supervision of its financial markets. I have also concluded that its failure to implement the deposit guarantee system has led to problems with at least two Member States: the Netherlands and the United Kingdom. Another thing that is part and parcel of a country's acceding to the EU is that it has to comply with its obligations and reach agreement.
Madam President, the main challenge facing Iceland is that, while its society and politicians are convinced that they want accession, the country still has a great deal of work to do.
(RO) I would first of all like to congratulate my colleague, Cristian Preda, for all his efforts in drafting this report. Adopting it almost one year after Iceland submitted its application for accession sends out a message of support to this country's efforts towards integration.
I would like to point out that Iceland has already been cooperating with the European Union for a number of years as part of the European Economic Area since 1994 and of the Schengen area since 1996. As a result, this country will manage to implement European legislation fairly quickly.
I think that Iceland's accession is of strategic importance in terms of strengthening the EU's role in the Arctic Region and North Atlantic. At the same time, Iceland would guarantee its stability, while the European Union would include a country which, although currently in a crisis, has a market economy and democratic system.
(EL) Madam President, Iceland is a small island country, one of the oldest democracies in Europe, with one of the most robust economies in the world. It recently found itself in the eye of the storm of the international financial and monetary crisis. It saw its biggest banks collapse and watched its national currency slump, resulting in an increase in unemployment and the number of companies going bankrupt, as well as high interest rates.
As such, there is a direct and urgent need today to organise the financial supervision system and deposit guarantee system. The fact that Iceland has ambitions to accede to the European Union sends a message of confidence to the European construct.
Its accession will clearly be easier than Turkey's, because Iceland is a member of the European Economic Area, is a fully democratic country, and has adopted most European legislation. Its participation in the European Union will raise the European Union's profile in the Arctic and open up a new chapter of two-way communication on fisheries and whaling issues.
(The President cut off the speaker)
Madam President, I believe Iceland's membership would strengthen the values of the European Union and I welcome the application. I am told that our insistence on the curtailing of whaling will provoke an outcry in Iceland, but Icelanders need to understand that not to insist upon such a curtailment would provoke an outcry in the rest of Europe.
We have to recognise that Iceland has an excellent record in marine conservation - much better than that of many Member States. I could live with an arrangement that allowed whaling solely to meet indigenous needs, although the evidence is that Icelanders themselves do not seem to like whale very much. I cannot accept whaling for commercial export. I hope that Iceland will become known as the place in Europe where we go to watch whales, not where we go to see them killed.
Madam President, I welcome Iceland's application. I am not aware of anybody putting a gun to their heads. I think they want to join the European Union because, in the words of the Belgian Prime Minister earlier, they see the European Union as a guarantee of prosperity.
The message has to go out loud and clear that there are no guarantees of prosperity. It is a two-way street. To paraphrase the words of the late US President, John F. Kennedy, we should say to Member States and applicant countries: 'Ask not what the EU can do for you, but what you can do for the EU'. There is no gold mine out here that people can dip their hands into and become prosperous.
I also welcome the application of Iceland because, as other speakers have said, it will give us an opportunity to reform the common fisheries policy. I know in my own country people feel very aggrieved at this current situation, especially the fishing community. Having Iceland in, renegotiating the CFP can change that.
Madam President, it seems to me that there are two contradictory paragraphs on fisheries in our resolution. Paragraph 26, which I will vote against, 'encourages Iceland to adopt fisheries policy measures that will allow it to make the transition towards introduction of the CFP'. Surely not the current CFP? Surely Icelanders will not volunteer to join a common fisheries policy that has failed us, just as it would fail them?
By contrast, paragraph 25 recognises Iceland's 'responsible and sustainable' attitude to fisheries and calls for constructive negotiations on fisheries 'so that the outcome may be a mutually satisfactory solution based on best practices and protecting the interest of both fishermen and consumers in the EU, as well as in Iceland'.
On that point, which I do support, I think there is a need for urgent discussions with Iceland on the issue of the mackerel fishery, which I think the Commissioner will be aware of. These discussions should be brought forward. I also think that Iceland has a role to play in indicating ...
(The President cut off the speaker)
(SK) I believe we all regard Iceland as being part of Europe culturally, historically and geographically. We therefore welcome the application of the Icelandic Government to join the European Union.
Iceland is a highly democratic country which brings to the EU a wealth of experience in the field of renewable energy, geothermal energy and environmental protection, and through its experience can contribute very effectively to enriching EU policies in the environmental and energy sectors.
It is clear that the accession of Iceland to the EU would enrich the EU, but a fundamental question remains as to whether the people of Iceland wish to surrender part of their sovereignty to Brussels and undertake to respect the rights of the EU over their country.
It seems that there will continue to be a problem over this issue.
Member of the Commission. - Madam President, let me once again show my appreciation for the role of the European Parliament, including the draft resolution tabled on Iceland.
Enlargement is indeed a very serious process and it will not be used for bullying anyone - not here in the EU and not in any aspirant country. Not only at the end of this process, but throughout this process, it should be clearly established that membership is value added for both Iceland and the European Union.
During today's discussions, I have heard a number of important points on whaling, fishery policies and public support. I am taking them very seriously, and they will be high on my list of priorities throughout the accession negotiations.
Madam President, I wish to thank the rapporteur, Mr Preda, who has mentioned the good cooperation between the European Parliament, the Commission and the Council, cooperation which the rotating Presidency very much values.
As Commissioner Füle has already mentioned - and many of you have also pointed out - Iceland has, indeed, come a long way already in honouring the acquis communautaire, but we have taken due note of a number of recurrent issues, such as Icesave, whaling and the independence of the judiciary. Ladies and gentlemen, accession continues to be based on a win-win logic that stems not just from Iceland's desire to benefit from further integration but also from a similar will on the part of the European Union. In that context, there is indeed no room for enlargement fatigue and we, together with Commissioner Füle, shall make every effort to continue to steer these processes in the right direction.
A motion for a resolution to wind up the debate has been tabled in accordance with Rule 110(2) of the Rules of Procedure.
The debate is closed.
The vote will take place on Wednesday, 7 July 2010.
Written statements (Rule 149)
in writing. - At this stage, it is worth highlighting the continuing predicament brought upon thousands of UK citizens following the failure of several Icelandic banks. These problems, in particular, the Icesave dispute, must be resolved before Iceland's accession is agreed. There is, of course, another reason why we have to be cautious of Iceland's accession to the EU. Iceland is understandably protective of its fishing industry. As fish is the country's primary export and main foreign currency earner, Iceland hails the positives of its fisheries management policy, compared to the negatives of the EU's failed fisheries policy. However, from the perspective of northern EU pelagic fishermen, free access to our waters is exactly what Iceland hopes to win from ongoing fisheries negotiations. The threat to the sustainable and well-managed mackerel stock in EU and UK waters that could come from Icelandic fishermen is very real. Ongoing negotiations with Iceland represent an ideal opportunity to dissuade Iceland from fishing mackerel at an unsustainable level. In the clamber to expand membership of the EU club, the interests of European and UK savers and our fishermen cannot be ignored.
Madam President, ladies and gentlemen, Poland is very far from Iceland, but there are at least two reasons why we support Iceland's efforts to join the EU. Firstly, we ourselves acceded to the Union not long ago, and we all remember clearly how very important that was for us. The EU must not be an exclusive club, and should be open to the membership of other countries. The second reason is the fact that around 30 000 Poles are working in Iceland - mainly in the fish processing industry. In relation to this, I have several comments: I am glad the process of negotiations on enlargement of the EU to include Iceland is at an advanced stage, and that on 17 June, the European Council decided to open negotiations with Iceland. It is also important that Iceland accept the universal character of the principles which govern the negotiation process. Accelerating the negotiation path for Iceland's accession would be seen as a bad signal, particularly by the countries of the Western Balkans. One important issue concerns the readiness of Iceland's citizens to settle questions related to the payment of compensation to the governments of the United Kingdom and the Netherlands for losses incurred by those countries as a result of the Icesave bankruptcy. However, I am of the opinion that bipartite disputes should not influence the process of a possible accession.
in writing. - I welcome Iceland's application to join the EU. It has been a long time coming, and we need to negotiate and discuss this issue in earnest in order to ensure that Iceland is welcomed as a full member of the EU family.
(The sitting was suspended for a short time)
Madam President, I rise to ask the President, through you, to make urgent representations to the government of the Maldives, following the arrest last week of Opposition MPs without them being told the charges against them, and their continued house arrest. A claim has been made that they have acted unconstitutionally, which should be substantiated or withdrawn.
Without making any comment about the country's domestic politics, it is right for this European Parliament to speak out in favour of democratic institutions and for the safety and protection of fellow parliamentarians, where this is under threat. Today, the army is deployed on the streets and there is huge unrest in the capital, but today, too, the President of Sri Lanka is arriving to attempt mediation between the parties.
This European Parliament should join the European Union's call for calm and for resolution of the dispute, and wish success to the President of Sri Lanka in achieving his task.
Mr Howitt, thank you for bringing those matters to our attention.